Citation Nr: 0723213	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  99-13 781	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral hip 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for a low back 
disability.

7.  Entitlement to service connection for a bilateral hand 
disability.

8.  Entitlement to a compensable evaluation for a left knee 
disability.

9.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right fifth finger.

10.  Entitlement to a compensable evaluation pursuant to the 
provisions of 38 C.F.R. § 3.324 (2005).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1982 to April 
1984.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Regional Office (RO) which denied service connection for 
PTSD, a neck disability and a low back disability, and 
continued the denials of the claims for service connection 
for a bilateral hand disability, a bilateral hip disability, 
a left ankle disability and a right shoulder disability.  In 
addition, the RO granted service connection for residuals of 
a fracture of the right fifth finger, and assigned a 
noncompensable evaluation for it.  The December 1998 rating 
action also denied the veteran's claim for a compensable 
evaluation for a left knee disability and the claim for a 10 
percent evaluation under the provisions of 38 C.F.R. § 3.324.  

This case has been before the Board in March 2001 and again 
in April 2004, and was remanded to ensure due process and to 
obtain additional evidence.  In the April 2004 decision, the 
Board determined that new and material evidence had been 
submitted to reopen claims for service connection for low 
back, bilateral hand, bilateral hip and right shoulder 
disabilities.  


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In a decision issued on June 14, 2006 the Board denied the 
issues on appeal.

However, it has recently come to the Board's attention that 
additional evidence was received by VA in April 2006, prior 
to the issuance of the Board's June 14, 2006 decision.  
Unfortunately, although such evidence was already in VA's 
possession prior to the issuance of the Board's decision, 
that evidence was not associated with the claims folder in 
time for it to be considered by the Board.  Moreover, 
although the Board had no actual knowledge of this additional 
evidence at the time of the issuance of the June 14, 2006 
decision, this evidentiary submission is presumed to have 
been constructively before the Board at the time of the June 
14, 2006 Board decision.  See, e.g., Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the June 14, 2006 Board decision addressing the 
issues on appeal is vacated.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



